The rule governing the trial court was that stated in Girard v. Grosvenordale Co., 83 Conn. 20,25, 74 A. 1126: "In passing upon the motion [for nonsuit], the Superior Court was bound to regard the truth of such of the evidence introduced by the plaintiff as went farthest in support of the complaint, as admitted, and to take into account every favorable inference that might legitimately be determined from it. It was *Page 223 
enough if he had thus made out a prima facie case, though it might in the opinion of the court be a weak one." Duff v. Husted, 95 Conn. 206, 111 A. 186.
We have examined and considered the evidence in the light of this rule with the utmost care, and are satisfied that upon the evidence submitted the plaintiff was entitled to have had his case submitted to the jury. We do not state the reasons for our conclusion, since the case must be tried again, and we think it better that it be disposed of without any possible relation to the theory of the evidence and the argument derived therefrom from which our conclusion was drawn.
   There is error and a new trial is ordered.